NUMBER 13-20-00096-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


ZACHARY LAUREL,                                                                Appellant,

                                                 v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 36th District Court
                        of San Patricio County, Texas.


                           MEMORANDUM OPINION

              Before Justices Longoria, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Longoria

       Appellant Zachary Laurel appeals a judgment revoking his community supervision

and adjudicating him guilty of enticing a child, a third-degree felony. See TEX. PENAL CODE

ANN. § 25.04. On January 21, 2020, at the hearing on the State’s amended motion to

adjudicate guilt, Laurel, via a signed stipulation and judicial confession, confessed and

stipulated that the facts contained in the affidavit of Rosie A. Franco, incorporated into the
State’s motion, were true. The trial court admitted the stipulation and judicial confession

into the record. Thereafter, the trial court revoked Laurel’s community supervision,

adjudicated him guilty, and sentenced him to ten years’ imprisonment in the Institutional

Division of the Texas Department of Criminal Justice. See id. § 12.34. Laurel’s court-

appointed appellate counsel has filed an Anders brief. See Anders v. California, 386 U.S.

738, 744 (1967). We affirm.

                                     I. ANDERS BRIEF

      Laurel’s appellate counsel has filed a motion to withdraw and a brief in support in

which she states that she has reviewed the entire record in detail and has found no non-

frivolous issues. See id. Counsel’s brief meets the requirements of Anders as it presents

a thorough, professional evaluation of the record showing why there are no arguable

grounds for advancing an appeal. See ln re Schulman, 252 S.W.3d 403, 406–07 n.9 (Tex.

Crim. App. 2008) (orig. proceeding) (“ln Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”)

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi–Edinburg

2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

      In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Laurel’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Laurel’s counsel also informed this Court that she has: (1)

notified Laurel that she has filed an Anders brief and a motion to withdraw, and attached


                                            2
documents to her notice to Laurel; (2) informed Laurel of his right to file a pro se response

and to review the record preparatory to filing that response; (3) informed Laurel of his

right to seek discretionary review if we conclude that the appeal is frivolous; and (4)

provided Laurel with a form motion for pro se access to the appellate record with

instruction to return the motion within ten days of the notice from appellate counsel, and

provided this Court’s address. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–

20; Stafford, 813 S.W.2d at 510 n.3; see also ln re Schulman, 252 S.W.3d at 409 n.23.

Adequate time has passed, and Laurel has not requested the record or filed a pro se brief.

                                  II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); Stafford, 813 S.W.2d at 511.

       We have reviewed the record and counsel’s brief, and we have found no reversible

error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the

nature of Anders briefs, by indicating in the opinion it considered the issues raised in the

brief and reviewed the record for reversible error but found none, the court of appeals met

the requirements of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at

509.

                                 III. MOTION TO WITHDRAW

       In accordance with Anders, Laurel’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744; see also ln re Schulman, 252 S.W.3d at 408 n.17

(citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.) (“If an


                                             3
attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motion to withdraw. Within five days of the date

of this opinion, counsel is ordered to send a copy of the opinion and judgment to Laurel

and to advise him of his right to file a petition for discretionary review. 1 See TEX. R. APP.

P. 48.4; see also ln re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d

670, 673 (Tex. Crim. App. 2006).

                                             IV. CONCLUSION

        We affirm the trial court’s judgment.


                                                                             NORA L. LONGORIA
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
5th day of August, 2021.




        1   No substitute counsel will be appointed. Should Laurel wish to seek further review of this case by
the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals, see id. R. 68.3, and should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.
                                                       4